People v Clayton (2015 NY Slip Op 06600)





People v Clayton


2015 NY Slip Op 06600


Decided on August 19, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2012-02831
2012-04870
 (Ind. No. 10407/10)

[*1]The People of the State of New York, respondent,
vDelroy Clayton, appellant.


Andrea G. Hirsch, New York, N.Y., for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Ann Bordley of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Chun, J.), rendered March 7, 2012, convicting him of criminal sexual act in the first degree (two counts), robbery in the third degree, patronizing a prostitute in the third degree, and menacing in the third degree, upon a jury verdict, and imposing sentence, and (2) a resentence of the same court imposed May 9, 2012.
ORDERED that the judgment and resentence are affirmed.
Contrary to the defendant's contention, his trial counsel was not ineffective for failing to move for dismissal of the indictment pursuant to CPL 30.30 (see CPL 30.30[4][a], [f], [g]; People v Brunner, 16 NY3d 820; People v Turner, 5 NY3d 476; People v Arnold, 107 AD3d 1526).
ENG, P.J., DILLON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court